Citation Nr: 1140735	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  05-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for all psychiatric disorders other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2009, the Veteran testified at a hearing before the undersigned.  In September 2010, the Board issued a decision denying the Veteran's claim of service connection for PTSD.  

The Veteran appealed the September 2010 Board decision.  In April 2011, the Secretary and the Veteran's representative signed a Joint Motion for Remand (JMR) and later that same month the United States Court of Appeals for Veterans Claims (Court) issued an Order that vacated and remanded the Board's September 2010 decision for the reasons set out in the JMR. 

Specifically, the April 2011 JMR vacated and remanded the September 2010 Board decision because it failed to provide an adequate statement of reasons and bases as to why the claimant was not entitled to service connection for the psychiatric disorders, other than PTSD, that were found in the record.  See Clemons v. Shinseki, 22 Vet. App. 1 (2009).  The April 2011 JMR expressly stated that the Veteran was abandoning his claims of service connection for PTSD.  Given the above, the Board has recharacterized the remaining issue on appeal as it is listed on the first page of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted above, the April 2011 JMR vacated and remanded the September 2010 Board decision because it failed to provide an adequate statement of reasons and bases as to why the claimant was not entitled to service connection for the psychiatric disorders, other than PTSD, that are found in the record.  See Clemons, supra.  The April 2011 JMR also appears to assert that the Veteran is claiming service connection for a panic disorder.  By a December 2009 Board decision, the Veteran's claim of service connection for a panic disorder was denied.  This December 2009 decision was not appealed to the Court.  Therefore, the Board will treat the language found in the April 2011 JMR as a raised application to reopen the claim of service connection for a panic disorder.  Moreover, because this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it will be referred to the AOJ for initial adjudication.  This matter is inextricably intertwined with the pending matter before the Board. 

The post-service treatment records document the Veteran's complaints and/or treatment for psychiatric disorders variously diagnosed as, among other things, a bipolar disorder, a general anxiety disorder, a panic disorder, and depression.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."). It is also noted that the Veteran had a history of polysubstance abuse in service and thereafter. 

Given the above history, the Board finds that a remand is required to provide this Veteran with a VA examination to ascertain the relationship, if any, between his post-service psychiatric disorders (not including any polysubstance disorders) and his military service.  See 38 U.S.C.A. §§1110, 1131, 1154(b), 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); 38 C.F.R. § 3.303 (2010); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

While the appeal is in remand status, any outstanding treatment records from all identified sources that have not already been obtained by VA should also be obtained and be associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining all needed authorizations from the Veteran, should obtain and associate with the claims file any outstanding mental health treatment records from all identified sources.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a VA psychiatric examination.  The claims file is to be provided to the examiner for review in connection with the examination and the examination report should reflect that the examiner reviewed the file.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's psychiatric disorders since first filing his claim for service connection in February 2005? 

b.  Is it at least as likely as not that any of the identified psychiatric disorders, including a bipolar disorder, depression, and a general anxiety disorder, are related to his military service?

c.  Is it at least as likely as not that the Veteran had a psychosis that manifested itself to a compensable degree in the first post-service year?

Note 1:  In providing answers to the above questions, it should be noted that the claimant is competent and credible to report on what he feels such as feeling depressed and angry while on active duty and since that time even if not documented in his medical records. It should be noted that service treatment records and VA treatment records one month after his separation from military service document the claimant's complaints and treatment for poly-substance abuse. Generally,  VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant. See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).

Note 2:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  The RO/AMC should thereafter readjudicate the claim. The RO should also adjudicate the petition to reopen a claim of service connection for a panic disorder in the first instance.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

